In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1039V
                                          UNPUBLISHED


    DUANE VERHASSELT,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: May 26, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Chronic Inflammatory
                                                                Demyelinating Polyneuropathy
                         Respondent.                            (CIDP)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Ronalda Elnetta Kosh, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION 1

        On July 17, 2018, Duane Verhasselt filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered chronic inflammatory demyelinating
polyneuropathy (“CIDP”) as a result of his September 18, 2015 influneza (“flu”)
vaccination. Petition at 1; Stipulation, filed at May 25, 2022, ¶¶ 1-2, 4. Petitioner further
alleges the vaccine was administered within the United States, that he suffered the
residual effects of his injury for more than six months, and that there has been no prior
award or settlement of a civil action on his behalf as a result of his injury. Stipulation at
¶¶ 3-5; see Petition at ¶¶ 2, 20-22. “Respondent denies that the flu vaccine caused
[P]etitioner to suffer from CIDP, or any other injury; and denies that his current condition
is a sequelae of a vaccine-related injury. ” Stipulation at ¶ 6.



1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on May 25, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $202,639.59 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS

                                             )
DUANE VERHASSELT,                            )
                                             )
                                             )
               Petitioner,                   )
                                             )           No. 18-1039V
       v.                                    )           Chief Special Master Corcoran
                                             )           ECF
SECRETARY OF HEALTH AND                      )
HUMAN SERVICES,                              )
                                             )
               Respondent.                   )



                                         STIPULATION

        The parties hereby stipulate to the following matters:

       1.   Duane Verhasselt ("petitioner") filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for an injury allegedly related to petitioner's receipt

of the influenza ("Flu") vaccine, which is contained in the Vaccine Injury Table (the "Table"), 42

C.F.R. § 100.3(a).

        2. Petitioner received the flu vaccine on September 18, 2015.

        3. The vaccine was administered in the United States.

        4. Petitioner alleges that as a result ofreceiving the flu vaccine, he suffered from

 chronic inflammatory demyelinating polyneuropathy ("CIDP") and suffered the residual effects

 of his alleged injury for more than six months.




                                                 1 of5
        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of his alleged condition.

        6. Respondent denies that the flu vaccine caused petitioner to suffer from CIDP, or any

other injury; and denies that his current condition is a sequelae of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

          A lump sum of $202,639.59, in the form of a check payable to petitioner, which
          represents compensation for all damages that would be available under 42 U.S.C. §
          300aa-15(a).

       9. As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(l) and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        10. Petitioner and his attorney represent that they have identified to respondent all known

sources of payment for items or services for which the Program is not primarily liable under 42

U.S.C. § 300aa-l 5(g), including State compensation programs, insurance policies, Federal or State

health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et


                                               2 of5
seq.)), or entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded

pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to the

availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa- 15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-l 5(g) and (h).

        13. In return for the payments described in paragraph 8, and any amount awarded

pursuant to paragraph 9, petitioner, in his individual capacity, and on behalf of his heirs,

executors, administrators, successors, or assigns, does forever irrevocably and unconditionally

release, acquit and discharge the United States and the Secretary of Health and Human Services

from any and all actions or causes of action (including agreements, judgments, claims, damages,

loss of services, expenses and all demands of whatever kind or nature) that have been brought,

could have been brought, or could be timely brought in the Court of Federal Claims, under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or

in any way growing out of, any and all known or unknown, suspected or unsuspected personal

injuries to or death of petitioner resulting from, or alleged to have resulted from the flu vaccine

administered on September 18, 2015, as alleged in a Petition filed on July 17, 2018, in the

United States Court of Federal Claims as petition No. 18-1039V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable


                                                3 of 5
upon proper notice of the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in

conformity with a decision that is in complete conformity with the terms of this Stipulation, then

the parties' settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged CIDP or

any other injury.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION




                                                4 of 5
             Respec tfull y submitted,

            PETITIONER:




                                                                              AlJTHORJZE0 REPRESENTATIVE
           ATTORN.E \' OF RECORD FOR
                                                                              OF THE ATTORNEY GENERAL:
           PETI TTONER:


                                                                              ~~-~~
           MAXIMJL JAN J. MULLER                                              J IEA THER L. PEARLM AN
          !v1ULLER BRAZIL                                                     Deputy Director
          7 I 5 Twilling Road, Suite 20R                                      Torts Branch
         Dresher. PA 19025                                                    C ivil Division
         (215) 885-1655                                                       U .S . Department of Ju stice
         max @ mullcrbrazil.com                                               P.O . Box 146
                                                                              Benjamin Franklin Station
                                                                              Washington, DC 20044-0146

    AUTHORIZED REPRESENTATIVE                                                 ATTORNEY OF RECORD FOR
    OF THE SECRETARY OF HEAL TH                                               RESPONDENT:
    AND HUMAN SERVICES:
    George R. Grimes - o,gitallysigned byGeorgeR
                                Grimes -$14
    S 14                        Dar e: 2022 .05 .06 11·I304 -04'00'


   CDR GEORGE REED GRIMES , M.D ., MPH                                        RONALDA E. KOSH
   Director, Di vision of Injury                                              Trial Attorney
     Compensation Programs                                                    Torts Branch
  Health Systems Bureau                                                       Civil Division
  Healtl1 Resources and Services                                              U.S. Department of Justice
    Administration                                                            P.O. Box 146
  U.S. Department of Health                                                   Benjamin Franklin Station
   and Human Services                                                         Washington, DC 20044-0146
 5600 Fishers Lane, 08N 146B                                                  ronalda~kosh@usdoj.gov
 Rockville, MD 20857                                                          (202) 616-4476



Dated:      S J ~'5 J ~;l.


                                                                      5.of5